DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9, drawn to a control handle, classified in A61B1/00066.
II. Claims 10-17, drawn to an endoscopic system, classified in A61B10/04.
III. Claims 18-20, drawn to a method of suturing tissue, classified in A61B17/0469.
The inventions are independent or distinct, each from the other because:
Inventions I and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the control handle can be used for a different purpose such as for delivery of a biopsy device.
Inventions II and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the endoscopic system can be used for a different purpose such as for delivery of a biopsy device.
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the combination does not have the adapter configured to attach to an outer surface of an endoscope.  The subcombination has separate utility such as attachment to an outer surface of another surgical device for performing invasive surgery that requires advancement and retraction of a medical tool.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their classification;
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Karen Horowitz on 7/20/22 a provisional election was made without traverse to prosecute the invention of group I, claims 1-9.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 10-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al (US2015/0342445) (“Jones”) in view of Uemichi et al (US2016/0367231) (“Uemichi”).
Regarding claim 1, Jones discloses a control handle (50), comprising: 
an adapter (plug member 74) configured to attach to an outer surface of an endoscope (attaches to side port 52 of endoscope, see Fig. 7); 
a housing (housing 60) comprising a drive wheel (92a) and an idler wheel (92b); 
a lever (foot pedal, Paragraph [0023], [0038]) pivotally connected to the housing (pivots with respect to housing for operation, Paragraph [0023]; connected to the housing 60 by cord 64, see Fig. 6), the lever configured to move between a first position and a second position to rotate the drive wheel and the idler wheel (first position is the foot switch at rest and second position is the foot switch pressed down by the operator, Paragraph [0023]);
a guide (biopsy tool 72) movably disposed within the housing (see Fig. 7), the guide having a shaft (see Fig. 7), wherein the shaft substantially aligns with a space between the drive wheel and the idler wheel (see Fig. 7).  
Jones is silent regarding the guide comprising a shaft and a lumen extending through the shaft. Uemichi teaches a biopsy system including an endoscope with a channel for insertion of a treatment tool (see Abstract). Where the treatment tool performs the biopsy and includes a sheath 7 (shaft) having a lumen for a needle tube 3 (See Fig. 3, Paragraph [0071]). It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to use the biopsy device including a shaft and lumen taught by Uemichi with the system of Jones; since Uemichi teaches it is known for a biopsy device to include a shaft and lumen.  
Regarding claim 2, Jones discloses the control handle of claim 1, wherein the adapter includes a curved surface (outer surface of plug member 74 is curved) configured to conform to the surface of the endoscope (inner surface of side port 52). Jones is silent regarding the adapter curved surface being an inner surface that conforms to an outer surface of the endoscope. Jones teaches the interface of the adapter with the endoscope can be a threaded connection (Paragraph [0034]). It would have been obvious to try having the adapter inner surface being engaged with an outer surface of the side port to one having ordinary skill in the art, since there are a finite number of identified, predictable solutions where the result would have a reasonable expectation of success for the same purpose of connecting the control handle to the endoscope. The engagement of the surfaces would result in the same device structurally by the threads of the adapter being internal or external. See MPEP 2144.05.
Regarding claim 3, Jones discloses the control handle of claim 1, wherein the adapter includes one or more attachment elements (plug member 74 can be threaded to engage side port 52, Paragraph [0034]) configured to reversibly engage the outer surface of the endoscope (threads are reversibility engageable, Paragraph [0034]).  
Regarding claim 4, Jones discloses the control handle of claim 1, wherein a proximal portion of the adapter includes a channel (channel of plug 74 that the biopsy tool 72 extends through, see Fig. 8C) configured to receive a biopsy port (side port 52) of the endoscope (where the channel of the plug 74 receives the channel of the side port 52 by its engagement see Fig. 7).  
Regarding claim 5, Jones discloses the control handle of claim 1, wherein the adapter includes a first arm (lower end 110 of plug 74) with a first attachment point (threads on plug, Paragraph [0034]), the first attachment point configured to receive an outer surface of an endoscopic instrument (since the endoscopic instrument is not positively recited, the attachment point is capable of receiving an outer surface of another instrument such as a mount on an endoscope, see Fig. 7). 
Regarding claim 7, Jones discloses the control handle of claim 1, wherein the drive wheel (92a) is pinned to a drive gear (drive gear 86 is pinned to the wheel 92a by the drive shaft 80, Paragraph [0029], see Fig. 7) and the idler wheel (92b) is pinned to an idler gear (driven gear 88 is pinned to the wheel 92b by the drive shaft 90, see Fig. 7), and wherein teeth of the drive gear mate with corresponding teeth of the idler gear (Paragraph [0029]).  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Oskin (US2016/0089014). 
Regarding claim 6, Jones discloses the control handle of claim 1, wherein the adapter includes a second arm with a second attachment point, the second attachment point configured to receive a proximal end of a tubular member. Oskin teaches a handle assembly 22 for an endoscopic instrument (see Abstract) that has port 112 (first arm) and 114 (second arm). The port 112 and/or 114 may provide access for one or more medical instruments or tools into one or more channels. It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to have modified the adapter of Jones to include first and second ports as taught by Oskin in order to provide access for one or more medical instruments into the channel for different purposes such as delivering a fluid, irrigation, insufflation (Paragraph [0050]). Where the port 114 (second arm) would have a second attachment point (inner surface of port 114 where medical instrument is engaged) configured to receive a proximal end of a tubular member (the tubular member interpreted as another medical tool inserted into the port 114, Paragraph [0050]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Okamoto (US2014/0190305). 
Regarding claim 8, Jones discloses the control handle of claim 7, wherein the lever is pivotally connected to the drive wheel and the drive gear (pivots with respect to the drive wheel 92a and drive gear 86 for operation, Paragraph [0023]; connected to the drive wheel 92a and drive gear 86 by the cord 64, see Fig. 6), wherein moving the lever from the first position to the second position rotates the drive wheel and the drive gear in a first direction and rotates the idler wheel and idler gear in a second direction (motor rotates drive gear 86 to advance biopsy tool, where rotation of the drive shaft 80 with drive gear 86 rotates the driven shaft 90 with driven gear 88 but in the opposite direction, Paragraph [0029], [0030]). Jones discloses rotating the drive wheel and the drive gear in a second direction and rotating the idler wheel and idler gear in a first direction (the motor is activated to retract biopsy forceps; therefore, rotating the drive shaft 80 in the opposite direction of the advancement, Paragraph [0041]); yet/KATHERINE M SHI/                                                                                                                                                                                                        Okamoto teaches an endoscope system 1 having a bending portion (see Abstract). The system having a motor 42 that acts as driving unit (Paragraph [0043]). An endoscope 2 having an operation lever 7 movable in different directions that controls the bending by wires 8u, 8d, 8l, 8r coupled to the motor 42 to move the bending portion (Paragraphs [0043]-[0044]). Where the lever 7 moves from a first position to a second position to move the bend portion in an up direction (yu direction), and the lever moves from the second position to the first position to move the bend portion in a down direction (yd direction) (Paragraph [0035]). It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to have substituted the actuation mechanism (lever) of Okamotofor the actuation mechanism (single direction foot switch) of Jones since the substitution would have yielded the same predictable result of actuating a tool in a desired direction, where the lever of Okamoto would provide the added benefit of not needing to switch operation directions as required by the foot switch of Jones. 
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
No prior art of record teaches or discloses an idler wheel and idler gear rotatably mounted on opposite sides of an idler, wherein the idler is spring loaded in combination with the limitations of claims 1, 7 and 8.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKAIL A MANNAN whose telephone number is (571)270-1879. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.M/Examiner, Art Unit 3771             
	

/KATHERINE M SHI/Primary Examiner, Art Unit 3771